Name: Commission Implementing Regulation (EU) NoÃ 1223/2011 of 28Ã November 2011 amending Regulation (EC) NoÃ 1688/2005 as regards sampling of flocks of origin of eggs and the microbiological examination of such samples and samples of certain meat intended for Finland and Sweden Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: animal product;  agricultural activity;  Europe;  trade;  health
 Date Published: nan

 29.11.2011 EN Official Journal of the European Union L 314/12 COMMISSION IMPLEMENTING REGULATION (EU) No 1223/2011 of 28 November 2011 amending Regulation (EC) No 1688/2005 as regards sampling of flocks of origin of eggs and the microbiological examination of such samples and samples of certain meat intended for Finland and Sweden (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the second paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. That Regulation provides special guarantees for food of animal origin intended for the Finnish and Swedish markets. Accordingly, food business operators intending to place eggs on the market in those Member States are to comply with certain rules in respect of Salmonella. (2) Commission Regulation (EC) No 1688/2005 of 14 October 2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning Salmonella for consignments to Finland and Sweden of certain meat and eggs (2) lays down rules on the sampling of flocks of origin of eggs intended for Finland and Sweden. It also lays down rules on the microbiological methods for the examination of those samples as well as samples of certain meat intended for those two Member States from bovine and porcine animals and from poultry. (3) Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of Salmonella and other specified food-borne zoonotic agents (3) lays down rules to ensure that effective measures are taken to control Salmonella and other zoontic agents. Those measures include minimum sampling requirements in all flocks of laying hens within the framework of national control programmes for Salmonella. (4) Commission Regulation (EU) No 517/2011 of 25 May 2011 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards a Union target for the reduction of the prevalence of certain Salmonella serotypes in laying hens of Gallus gallus and amending Regulation (EC) No 2160/2003 and Regulation (EU) No 200/2010 (4) lays down rules concerning a testing scheme to verify progress on the achievement of the Union target to reduce the prevalence of those serotypes in flocks of laying hens. (5) The requirements laid down in Regulations (EC) No 2160/2003 and (EU) No 517/2011 apply to all flocks of laying hens in the Union. Accordingly, in the interests of simplification of Union legislation and to avoid the duplication of sampling, the sampling rules laid down in Regulations (EC) No 2160/2003, (EC) No 1688/2005 and (EU) No 517/2011 should be harmonised. (6) In particular, the sampling rules applicable to flocks set out in Annex III to Regulation (EC) No 1688/2005 should be replaced by the corresponding rules laid down in Regulations (EC) No 2160/2003 and (EU) No 517/2011. As the rules laid down in those two Regulations are more stringent, the special guarantees to Finland and Sweden are not jeopardised by such amendment. Annex III to Regulation (EC) No 1688/2005 should therefore be deleted. (7) In addition, the International Organization for Standardization adopted a new standard specific for the detection of Salmonella spp. in animal faeces and in environmental samples from the primary production stage, in particular EN/ISO standard 6579-2002/Amd1:2007 Annex D: Detection of Salmonella spp. in animal faeces and in environmental samples from the primary production stage. That standard should be used for samples taken in flocks of origin of eggs in the Union. Accordingly, the sampling rules laid down in Regulation (EC) No 1688/2005 should be amended to refer to that standard. (8) Regulation (EC) No 1688/2005 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1688/2005 is amended as follows: (1) Articles 4 and 5 are replaced by the following: "Article 4 Sampling of the flocks of origin of eggs The sampling of flocks of origin of eggs intended for Finland and Sweden and subject to a microbiological test as provided for in Article 8(2)(b) of Regulation (EC) No 853/2004 shall be carried out in accordance with: (a) the minimum sampling requirements for laying flocks laid down in the table set out in point 1 of part B of Annex II to Regulation (EC) No 2160/2003; (b) the requirements for monitoring in laying flocks set out in point 2 of the Annex to Regulation (EU) No 517/2011. Article 5 Microbiological methods for the examination of the samples 1. Microbiological testing for Salmonella of the samples taken in accordance with Articles 1 to 4 shall be carried out in accordance with the methods described in the following documents: (a) in case of samples of meat as referred to in Articles 1, 2 and 3: (i) EN/ISO 6579: Microbiology of food and animal feeding stuffs  Horizontal method for the detection of Salmonella spp; (ii) NMKL (Nordic Committee on Food Analysis) method No 71: Salmonella. Detection in food; or (iii) methods validated for meat against the methods referred to in (i) and (ii) or other internationally accepted protocols, provided that they are:  used on meat from bovine and porcine animals and from poultry, and  certified by a third party in accordance with the protocol set out in standard EN/ISO 16140 Microbiology of food and animal feeding stuffs - Protocol for the validation of alternative methods (EN/ISO 16140). (b) in case of samples of flocks as referred to in Article 4: EN/ISO 6579-2002/Amd1:2007 Annex D: Detection of Salmonella spp. in animal faeces and in environmental samples from the primary production stage. 2. Where the results of the microbiological testing referred to paragraph 1(a) are contested between Member States, the most recent edition of EN/ISO 6579 shall be regarded as the reference method." (2) Annex III is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 271, 15.10.2005, p. 17. (3) OJ L 325, 12.12.2003, p. 1. (4) OJ L 138, 26.5.2011, p. 45.